UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 PACIFIC ASIA PETROLEUM, INC. (Exact name of registrant as specified in its charter) Delaware 30-0349798 (State of incorporation or organization) (I.R.S. Employer Identification No.) 250 East Hartsdale Avenue Hartsdale, New York 10530 (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $0.001 per share NYSE Amex LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates: (if applicable) Securities to be registered pursuant to Section 12(g) of the Act: None (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1. Description of Registrant’s Securities to be Registered. This registration statement on Form 8-A relates to the registration of common stock, par value $0.001 per share (the “Common Stock”), of Pacific Asia Petroleum, Inc., a Delaware corporation (the “Company”) pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), in connection with the listing of the Common Stock on the NYSE Amex LLC. The Common Stock is presently quoted on the OTC Bulletin Board under the symbol “PFAP.” Common Stock We are authorized to issue up to 300,000,000 shares of Common Stock, par value $0.001 per share. As of November 3, 2009, 43,682,939 shares of Common Stock are currently issued and outstanding. The Company has authorized and reserved 2,535,800 shares of Common Stock for issuance under the Company’s 2007 Stock
